Page #PageNum#

CANADIAN GUARANTY
CANADIAN GUARANTY (as amended, modified, restated and/or supplemented from time
to time, this “Canadian Guaranty”), dated as of August 13, 2012, made by Ciena
Canada, Inc. (a “Guarantor” and, together with any other entity that becomes a
guarantor hereunder pursuant to Section 24 hereof, collectively, the
“Guarantors”) in favor of Deutsche Bank AG New York Branch, as administrative
agent (together with any successor administrative agent, the “Administrative
Agent”), for the benefit of the Secured Creditors (as defined below). Certain
capitalized terms as used herein are defined in Section 1 hereof. Except as
otherwise defined herein, all capitalized terms used herein and defined in the
Credit Agreement (as defined below) shall be used herein as therein defined.
W I T N E S S E T H:
WHEREAS, Ciena Corporation, a Delaware corporation (the “Company”), Ciena
Communications, Inc. a Delaware corporation (together with the Company and each
other Wholly-Owned Domestic Subsidiary of the Company that becomes a U.S.
Borrower pursuant to the terms of the Credit Agreement, collectively, the “U.S.
Borrowers”), Ciena Canada, Inc., a corporation incorporated under the laws of
Canada (together with each other Wholly-Owned Canadian Subsidiary of the Company
that becomes a Canadian Borrower pursuant to the terms of the Credit Agreement,
collectively, the “Canadian Borrowers”; and the Canadian Borrowers, together
with the U.S. Borrowers, collectively, the “Borrowers”), the lenders from time
to time party thereto (the “Lenders”), Bank of America N.A., as Syndication
Agent, Morgan Stanley Senior Funding, Inc. and Wells Fargo Bank, National
Association, as Co-Documentation Agents and Deutsche Bank AG New York Branch, as
Collateral Agent (together with any successor collateral agent, the “Collateral
Agent”) and as Administrative Agent have entered into an ABL Credit Agreement,
dated as of August 13, 2012 (as amended, modified, restated and/or supplemented
from time to time, the “Credit Agreement”), providing for the making of Loans to
the Borrowers, and the issuance of, and participation in, Letters of Credit for
the account of the Borrowers, all as contemplated therein (the Lenders, each
Issuing Lender, the Administrative Agent, the Collateral Agent, each other Agent
and the Lead Arrangers are herein called the “Lender Creditors”);
WHEREAS, one or more of the Company’s Canadian Subsidiaries have entered into,
or may at any time and from time to time on or after the Effective Date enter
into, one or more Secured Hedging Agreements with one or more Lender
Counterparties (the “Secured Hedging Creditors”);
WHEREAS, one or more of the Company’s Canadian Subsidiaries and (x) any Lender
(and/or one or more of its banking affiliates) or (y) any Person that was a
Lender (or a banking affiliate of a Lender) when such Person entered into a
Treasury Services Agreement (as defined below), in each case designated to the
Administrative Agent in writing by the Company as a provider of Treasury
Services (as defined below), including Bank of America N.A. who is hereby so
designated (collectively, the “Treasury Services Creditors” and, together with
the Lender Creditors and the Secured Hedging Creditors, the “Secured
Creditors”), have entered into, or in the future may enter into, arrangements to
provide (i) treasury, depositary or cash management services (including without
limitation, overnight overdraft services) or (ii) credit card,




--------------------------------------------------------------------------------

Page #PageNum#

merchant card, purchasing card or stored value card services to such Canadian
Subsidiaries, and automated clearinghouse transfers of funds (collectively,
“Treasury Services,” and with any written agreement evidencing such
arrangements, as amended, modified, supplemented, replaced or refinanced from
time to time, herein called a “Treasury Services Agreement”), where such
Treasury Services Agreements may be evidenced by standard account terms of the
respective Treasury Services Creditor;
WHEREAS, each Guarantor is a Wholly-Owned Canadian Subsidiary of the Company;
WHEREAS, it is a condition precedent to (i) the making of Loans to the Canadian
Borrowers, and the issuance of (and participation in) Letters of Credit for the
account of the Canadian Borrowers, in each case under the Credit Agreement, (ii)
the Secured Hedging Creditors entering into Secured Hedging Agreements with the
Company’s Canadian Subsidiaries and (iii) the extension of the Treasury Services
by Treasury Services Creditors, that each Guarantor shall have executed and
delivered to the Administrative Agent this Canadian Guaranty; and
WHEREAS, each Guarantor will benefit from the incurrence of Loans by the
Canadian Borrowers and the issuance of (and participation in) Letters of Credit
for the account of the Canadian Borrowers under the Credit Agreement and the
entering into by the Company’s Canadian Subsidiaries of Secured Hedging
Agreements with the Secured Hedging Creditors and the extension of Treasury
Services by the Treasury Services Creditors and, accordingly, desires to execute
this Canadian Guaranty in order to (i) satisfy the condition described in the
preceding paragraph and (ii) induce (x) the Lenders to make Loans to the
Canadian Borrowers and issue (and/or participate in) Letters of Credit for the
account of the Canadian Borrowers, (y) the Secured Hedging Creditors to enter
into Secured Hedging Agreements with the Company’s Canadian Subsidiaries and (z)
the Treasury Services Creditors to provide Treasury Services pursuant to
Treasury Services Agreements;
NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby makes the following representations and warranties to the
Administrative Agent for the benefit of the Secured Creditors and hereby
covenants and agrees with each other Guarantor and the Administrative Agent for
the benefit of the Secured Creditors as follows:
1. GUARANTY. (a)    Each Guarantor, jointly and severally, irrevocably,
absolutely and unconditionally guarantees as a primary obligor and not merely as
surety:
(i)    to the Lender Creditors the full and prompt payment when due (whether at
the stated maturity, by required prepayment, declaration, acceleration, demand
or otherwise) of (x) the principal of, premium, if any, and interest on the
Notes issued by, and the Loans made to, the Canadian Borrowers under the Credit
Agreement, and all reimbursement obligations and Unpaid Drawings with respect to
Letters of Credit issued for the account of the Canadian Borrowers and (y) all
other obligations (including, without limitation, obligations which, but for the
automatic stay under Section 362(a) of the Bankruptcy Code or under any Canadian
Insolvency Law, would become due), liabilities and indebtedness owing by the
Canadian Borrowers to the Lender Creditors under the Credit Agreement and each
other Credit Document to which any Canadian Borrower is a party (including,
without limitation, indemnities, Fees and interest thereon




--------------------------------------------------------------------------------

Page #PageNum#

(including, without limitation, in each case any interest, fees or expenses
accruing after the commencement of any bankruptcy, insolvency, receivership or
similar proceeding at the rate provided for in the Credit Agreement, whether or
not such interest, fees or expenses are an allowed claim in any such
proceeding)), whether now existing or hereafter incurred under, arising out of
or in connection with each such Credit Document (all such principal, premium,
interest, reimbursement obligations, Unpaid Drawings, liabilities, indebtedness
and obligations under this clause (i), except to the extent consisting of
obligations, liabilities or indebtedness with respect to Secured Hedging
Agreements and Treasury Services Agreements, being herein collectively called
the “Credit Document Obligations”);
(ii)    to each Secured Hedging Creditor the full and prompt payment when due
(whether at the stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise) of all obligations (including, without
limitation, obligations which, but for the automatic stay under Section 362(a)
of the Bankruptcy Code or under any Canadian Insolvency Law, would become due),
liabilities and indebtedness (including, without limitation, any interest, fees
or expenses accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided for in the respective
Secured Hedging Agreements, whether or not such interest, fees or expenses are
an allowed claim in any such proceeding) owing by any Canadian Borrower and each
other Guaranteed Party under each Secured Hedging Agreement to which any
Canadian Borrower or other Guaranteed Party is a party, whether now in existence
or hereafter arising (all such obligations, liabilities and indebtedness
described in this clause (ii) being herein collectively called the “Secured
Hedging Obligations”); and
(iii) to each Treasury Services Creditor the full and prompt payment when due
(whether at the stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise) of all obligations, liabilities and
indebtedness (including, without limitation, all interest, fees or expenses
accruing after the commencement of any bankruptcy, insolvency, receivership, or
similar proceeding at the rate provided for in the respective Treasury Services
Agreement, whether or not such interest, fees or expenses are an allowed claim
in any such proceeding) owing by any Canadian Borrower and each other Guaranteed
Party to the Treasury Services Creditors with respect to Treasury Services,
whether now in existence or hereafter arising in each case under any Treasury
Services Agreement to which any such Canadian Borrower or Guaranteed Party
becomes a party (all such obligations, liabilities and indebtedness described in
this clause (iii) being herein collectively called the “Treasury Services
Obligations” and, together with the Credit Document Obligations and the Secured
Hedging Obligations, are herein collectively called the “Guaranteed
Obligations”).
Each Guarantor understands, agrees and confirms that the Secured Creditors may
enforce this Canadian Guaranty up to the full amount of the Guaranteed
Obligations against such Guarantor without proceeding against any other
Guarantor, any Canadian Borrower or any other Guaranteed Party, or against any
security for the Guaranteed Obligations, or under any other guaranty covering
all or a portion of the Guaranteed Obligations. This Canadian Guaranty is a
guaranty of prompt payment and performance and not of collection. For purposes
of this Canadian Guaranty, the term “Guarantor” as applied to any Canadian
Borrower or any other Guarantor shall refer to such Canadian Borrower or such
other Guarantor as a guarantor of indebtedness incurred by another Guaranteed
Party, and not indebtedness directly incurred by such Guarantor, in its capacity
as Borrower or otherwise.




--------------------------------------------------------------------------------

Page #PageNum#

The following capitalized terms used herein shall have the definitions specified
below:
“Guaranteed Party” shall mean (x) each Canadian Borrower and (y) each other
Canadian Subsidiary of the Company that is party to a Secured Hedging Agreement
or Treasury Service Agreement.
“Lender Counterparty” shall mean any counterparty to an Interest Rate Protection
Agreement and/or Other Hedging Agreement that is (a) the Administrative Agent, a
Lender or an affiliate of the Administrative Agent or a Lender or (b) the
Administrative Agent, a Lender or an affiliate of the Administrative Agent or a
Lender at the time such Person enters into such Interest Rate Protection
Agreement and/or Other Hedging Agreement, together with the Administrative
Agent’s, such Lender’s or such affiliate’s successors and assigns (even if the
Administrative Agent or such Lender subsequently ceases to be the Administrative
Agent or a Lender, as the case may be, under the Credit Agreement for any
reason), so long as the Administrative Agent, such Lender, such affiliate or
such successor or assign participates in such Interest Rate Protection Agreement
and/or Other Hedging Agreement.
“Secured Debt Agreements” shall mean and include (i) the Credit Documents, (ii)
the Secured Hedging Agreements entered into with a Secured Hedging Creditor, and
(iii) the Treasury Services Agreements entered into with a Treasury Services
Creditor.
“Secured Hedging Agreement” shall mean each Interest Rate Protection Agreement
and/or Other Hedging Agreements entered into with a Lender Counterparty,
provided that (i) such Interest Rate Protection Agreement and/or Other Hedging
Agreement expressly states that it constitutes a “Secured Hedging Agreement” for
purposes of the Credit Agreement and the other Credit Documents and (ii) the
Company and the other parties thereto shall have delivered to the Collateral
Agent a written notice specifying that such Interest Rate Protection Agreement
and/or Other Hedging Agreement constitutes a “Secured Hedging Agreement” for
purposes of the Credit Agreement and the other Credit Documents.
“Termination Date” shall mean the date upon which the Total Revolving Loan
Commitment under the Credit Agreement has been terminated, no Note is
outstanding (and all Loans and Unpaid Drawings have been paid in full), all
Letters of Credit have been terminated (or have been cash collateralized or
backstopped by another letter of credit, in either case on terms and pursuant to
arrangements reasonably satisfactory to the Administrative Agent and the
respective Issuing Lenders (which arrangements, in any event, shall require such
cash collateral or backstop letter of credit to be in a stated amount equal to
at least 105% of the aggregate Stated Amount of all Letters of Credit
outstanding at such time)), all Guaranteed Obligations under Secured Hedging
Agreements and Treasury Services Agreements and all other Guaranteed Obligations
(other than indemnities under the Secured Debt Agreements which are not then due
and payable) then due and payable have been paid in full (or arrangements with
respect to the Secured Hedging Agreements and/or Treasury Services Agreements
that are satisfactory to the applicable Secured Hedging Creditor or Treasury
Services Creditor have been made or the provisions of such Secured Hedging
Agreement or Treasury Services Agreement shall not require the related
Guaranteed Obligations to be repaid or cash collateralized at such time) and all
Secured Hedging Agreements and Treasury Services Agreements have been terminated
(or arrangements with respect to the Secured Hedging Agreements and Treasury
Services Agreements that are satisfactory to the applicable Secured Hedging
Creditors or Treasury Services Creditors, as the case may be, have been made or
the provisions of such Secured Hedging Agreement or Treasury Services Agreement
shall not require the related Guaranteed Obligations to be repaid or cash
collateralized at such time).
“U.S. Guaranty Guaranteed Party” shall mean a Guaranteed Party, as such term is
defined




--------------------------------------------------------------------------------

Page #PageNum#

in the U.S. Guaranty.
(b)    Additionally, each Guarantor, jointly and severally, unconditionally,
absolutely and irrevocably, guarantees the payment of any and all Guaranteed
Obligations whether or not due and payable by any Canadian Borrower or any other
Guaranteed Party upon the occurrence, in respect of any Canadian Borrower or any
other Guaranteed Party, of any of the events specified in Section 11.05 of the
Credit Agreement, and unconditionally, absolutely and irrevocably, jointly and
severally, promises to pay such Guaranteed Obligations to the Secured Creditors,
or order, on demand.
2.    LIABILITY OF GUARANTORS ABSOLUTE. The liability of each Guarantor
hereunder is primary, absolute, joint and several, and unconditional and is
exclusive and independent of any security for or other guaranty of the
indebtedness of any Guaranteed Party whether executed by such Guarantor, any
other Guarantor, any other guarantor or by any other party, and the liability of
each Guarantor hereunder shall not be affected or impaired by any circumstance
or occurrence whatsoever, including, without limitation: (a) any direction as to
application of payment by any Canadian Borrower, or any other Guaranteed Party
or any other party, (b) any other continuing or other guaranty, undertaking or
maximum liability of a Guarantor or of any other party as to the Guaranteed
Obligations, (c) any payment on or in reduction of any such other guaranty or
undertaking, (d) any dissolution, termination or increase, decrease or change in
personnel by any Canadian Borrower or any other Guaranteed Party, (e) the
failure of a Guarantor to receive any benefit from or as a result of its
execution, delivery and performance of this Canadian Guaranty, (f) any payment
made to any Secured Creditor on the indebtedness which any Secured Creditor
repays any Canadian Borrower or any other Guaranteed Party pursuant to court
order in any bankruptcy, reorganization, arrangement, moratorium or other debtor
relief proceeding, and each Guarantor waives any right to the deferral or
modification of its obligations hereunder by reason of any such proceeding,
(g) any action or inaction by the Secured Creditors as contemplated in Section 5
hereof or (h) any invalidity, rescission, irregularity or unenforceability of
all or any part of the Guaranteed Obligations or of any security therefor.
3.    OBLIGATIONS OF GUARANTORS INDEPENDENT. The obligations of each Guarantor
hereunder are independent of the obligations of any other Guarantor, any other
guarantor, any Canadian Borrower or any other Guaranteed Party, and a separate
action or actions may be brought and prosecuted against each Guarantor whether
or not action is brought against any other Guarantor, any other guarantor, any
Canadian Borrower or any other Guaranteed Party and whether or not any other
Guarantor, any other guarantor, any Canadian Borrower or any other Guaranteed
Party is joined in any such action or actions. Each Guarantor waives (to the
fullest extent permitted by applicable law) the benefits of any statute of
limitations affecting its liability hereunder or the enforcement thereof. Any
payment by any Canadian Borrower or any other Guaranteed Party or other
circumstance which operates to toll any statute of limitations as to any
Canadian Borrower or any other Guaranteed Party shall operate to toll the
statute of limitations as to each Guarantor.
4.    WAIVERS BY GUARANTORS. (a)    Each Guarantor hereby waives (to the fullest
extent permitted by applicable law) notice of acceptance of this Canadian
Guaranty and notice of the existence, creation or incurrence of any new or
additional liability to which it may apply, and waives promptness, diligence,
presentment, demand of payment, demand for performance, protest, notice of
dishonor




--------------------------------------------------------------------------------

Page #PageNum#

or nonpayment of any such liabilities, suit or taking of other action by the
Administrative Agent or any other Secured Creditor against, and any other notice
to, any party liable thereon (including such Guarantor, any other Guarantor, any
other guarantor, any Canadian Borrower or any other Guaranteed Party) and each
Guarantor further hereby waives any and all notice of the creation, renewal,
extension or accrual of any of the Guaranteed Obligations and notice or proof of
reliance by any Secured Creditor upon this Canadian Guaranty, and the Guaranteed
Obligations shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended, modified, supplemented or waived, in
reliance upon this Canadian Guaranty.
(b)    Each Guarantor waives any right (except as shall be required by
applicable statute and cannot be waived) to require the Secured Creditors to:
(i) proceed against any Canadian Borrower, any other Guaranteed Party, any other
Guarantor, any other guarantor of the Guaranteed Obligations or any other party;
(ii) proceed against or exhaust any security held from any Canadian Borrower,
any other Guaranteed Party, any other Guarantor, any other guarantor of the
Guaranteed Obligations or any other party; or (iii) pursue any other remedy in
the Secured Creditors’ power whatsoever. Each Guarantor waives any defense based
on or arising out of any defense of any Canadian Borrower, any other Guaranteed
Party, any other Guarantor, any other guarantor of the Guaranteed Obligations or
any other party other than the occurrence of the Termination Date, including,
without limitation, any defense based on or arising out of the disability of any
Canadian Borrower, any other Guaranteed Party, any other Guarantor, any other
guarantor of the Guaranteed Obligations or any other party, or the
unenforceability of the Guaranteed Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any Canadian Borrower
or any other Guaranteed Party other than the occurrence of the Termination Date.
The Secured Creditors may, at their election, upon the occurrence and during the
continuance of an Event of Default, foreclose on any collateral serving as
security held by the Administrative Agent, the Collateral Agent or the other
Secured Creditors by one or more judicial or nonjudicial sales, whether or not
every aspect of any such sale is commercially reasonable (to the extent such
sale is permitted by applicable law), or exercise any other right or remedy the
Secured Creditors may have against any Canadian Borrower, any other Guaranteed
Party or any other party, or any security, without affecting or impairing in any
way the liability of any Guarantor hereunder except to the extent the
Termination Date has occurred. Each Guarantor waives any defense arising out of
any such election by the Secured Creditors, even though such election may
operate to impair or extinguish any right of reimbursement, contribution,
indemnification or subrogation or other right or remedy of such Guarantor
against any Canadian Borrower, any other Guaranteed Party, any other guarantor
of the Guaranteed Obligations or any other party or any security.
(c)    Each Guarantor has knowledge and assumes all responsibility for being and
keeping itself informed of each Canadian Borrower’s, each other Guaranteed
Party’s and each other Guarantor’s financial condition, affairs and assets, and
of all other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks which such Guarantor
assumes and incurs hereunder, and has adequate means to obtain from each
Canadian Borrower, each other Guaranteed Party and each other Guarantor on an
ongoing basis information relating thereto and each Canadian Borrower’s, each
other Guaranteed Party’s and each other Guarantor’s ability to pay and perform
its respective Guaranteed Obligations, and agrees to assume the responsibility
to keep so informed for so long as such Guarantor is a party to this Canadian
Guaranty. Each Guarantor acknowledges and agrees that (x) the Secured




--------------------------------------------------------------------------------

Page #PageNum#

Creditors shall have no obligation to investigate the financial condition or
affairs of any Canadian Borrower, any other Guaranteed Party or any other
Guarantor for the benefit of such Guarantor nor to advise such Guarantor of any
fact respecting, or any change in, the financial condition, assets or affairs of
any Canadian Borrower, any other Guaranteed Party or any other Guarantor that
might become known to any Secured Creditor at any time, whether or not such
Secured Creditor knows or believes or has reason to know or believe that any
such fact or change is unknown to such Guarantor, or might (or does) increase
the risk of such Guarantor as guarantor hereunder, or might (or would) affect
the willingness of such Guarantor to continue as a Guarantor hereunder and (y)
the Secured Creditors shall have no duty to advise any Guarantor of information
known to them regarding any of the aforementioned circumstances or risks.
(d)    Each Guarantor hereby acknowledges and agrees that no Secured Creditor
nor any other Person shall be under any obligation (a) to marshal any assets in
favor of such Guarantor or in payment of any or all of the liabilities of any
Guaranteed Party under the Secured Debt Agreements or the obligation of such
Guarantor hereunder or (b) to pursue any other remedy that such Guarantor may or
may not be able to pursue itself any right to which such Guarantor hereby
waives.
(e)    Each Guarantor warrants and agrees that each of the waivers set forth in
Section 3 hereof and in this Section 4 is made with full knowledge of its
significance and consequences and that if any of such waivers are determined to
be contrary to any applicable law or public policy, such waivers shall be
effective only to the maximum extent permitted by applicable law.


5.    RIGHTS OF SECURED CREDITORS. Any Secured Creditor may (except as shall be
required by applicable statute and cannot be waived) at any time and from time
to time without the consent of, or notice to, any Guarantor, without incurring
responsibility to such Guarantor, without impairing or releasing the obligations
or liabilities of such Guarantor hereunder, upon or without any terms or
conditions and in whole or in part:
(a)    change the manner, place or terms of payment of, and/or change, increase
or extend the time of payment of, renew, increase, accelerate or alter, any of
the Guaranteed Obligations (including, without limitation, any increase or
decrease in the rate of interest thereon or the principal amount thereof), any
security therefor, or any liability incurred directly or indirectly in respect
thereof, and the guaranty herein made shall apply to the Guaranteed Obligations
as so changed, extended, increased, accelerated, renewed or altered;
(b)    take and hold security for the payment of the Guaranteed Obligations and
sell, exchange, release, surrender, impair, realize upon or otherwise deal with
in any manner and in any order any property or other collateral by whomsoever at
any time pledged or mortgaged to secure, or howsoever securing, the Guaranteed
Obligations or any liabilities (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and/or any offset
thereagainst;
(c)    exercise or refrain from exercising any rights against any Canadian
Borrower, any other Guaranteed Party, any other Credit Party, any Subsidiary
thereof, any other guarantor of any Canadian Borrower or others or otherwise act
or refrain from acting;




--------------------------------------------------------------------------------

Page #PageNum#

(d)    release or substitute any one or more endorsers, Guarantors, other
guarantors, any Canadian Borrower, any other Guaranteed Party or other obligors;
(e)    settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
any Canadian Borrower or any other Guaranteed Party to creditors of any Canadian
Borrower or such other Guaranteed Party other than the Secured Creditors;
(f)    apply any sums by whomsoever paid or howsoever realized to any liability
or liabilities of any Canadian Borrower or any other Guaranteed Party to the
Secured Creditors regardless of what liabilities of such Canadian Borrower or
such other Guaranteed Party remain unpaid;
(g)    consent to or waive any breach of, or any act, omission or default under,
any of the Secured Debt Agreements or any of the instruments or agreements
referred to therein, or otherwise amend, modify or supplement any of the Secured
Debt Agreements or any of such other instruments or agreements;
(h)    act or fail to act in any manner which may deprive such Guarantor of its
right to subrogation against any Canadian Borrower or any other Guaranteed Party
to recover full indemnity for any payments made pursuant to this Canadian
Guaranty; and/or
(i)    take any other action or omit to take any other action which would, under
otherwise applicable principles of common law, give rise to a legal or equitable
discharge of such Guarantor from its liabilities under this Canadian Guaranty
(including, without limitation, any action or omission whatsoever that might
otherwise vary the risk of such Guarantor or constitute a legal or equitable
defense to or discharge of the liabilities of a guarantor or surety or that
might otherwise limit recourse against such Guarantor).
No invalidity, illegality, irregularity or unenforceability of all or any part
of the Guaranteed Obligations, the Secured Debt Agreements or any other
agreement or instrument relating to the Guaranteed Obligations or of any
security or guarantee therefor shall affect, impair or be a defense to this
Canadian Guaranty, and this Canadian Guaranty shall be primary, absolute and
unconditional notwithstanding the occurrence of any event or the existence of
any other circumstances which might constitute a legal or equitable discharge of
a surety or guarantor except the occurrence of the Termination Date.
6.    CONTINUING GUARANTY. This Canadian Guaranty is a continuing one and all
liabilities to which it applies or may apply under the terms hereof shall be
conclusively presumed to have been created in reliance hereon. No failure or
delay on the part of any Secured Creditor in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein expressly specified are cumulative and
not exclusive of any rights or remedies which any Secured Creditor would
otherwise have. No notice to or




--------------------------------------------------------------------------------

Page #PageNum#

demand on any Guarantor in any case shall entitle such Guarantor to any other
further notice or demand in similar or other circumstances or constitute a
waiver of the rights of any Secured Creditor to any other or further action in
any circumstances without notice or demand. It is not necessary for any Secured
Creditor to inquire into the capacity or powers of any Canadian Borrower or any
other Guaranteed Party or the officers, directors, partners or agents acting or
purporting to act on its or their behalf, and any indebtedness made or created
in reliance upon the professed exercise of such powers shall be guaranteed
hereunder.
7.    SUBORDINATION OF INDEBTEDNESS HELD BY GUARANTORS. Any indebtedness of any
Borrower, any other Guaranteed Party or any other U.S. Guaranty Guaranteed Party
now or hereafter held by any Guarantor is hereby subordinated to the Guaranteed
Obligations hereunder or under and as defined in the U.S. Guaranty, as
applicable, of such Borrower or such other Guaranteed Party to the Secured
Creditors; and the indebtedness of such Borrower, such other Guaranteed Party or
such other U.S. Guaranty Guaranteed Party to any Guarantor, if the
Administrative Agent or the Collateral Agent, after an Event of Default has
occurred and is continuing, so requests, shall be collected, enforced and
received by such Guarantor as trustee for the Secured Creditors and be paid over
to the Secured Creditors on account of the Guaranteed Obligations hereunder or
under and as defined in the U.S. Guaranty, as applicable, of such Borrower, such
other Guaranteed Party or such other U.S. Guaranty Guaranteed Party to the
Secured Creditors, but without affecting or impairing in any manner the
liability of such Guarantor under the other provisions of this Canadian
Guaranty. Without limiting the generality of the foregoing, each Guarantor
hereby agrees with the Secured Creditors that it will not exercise any right of
subrogation which it may at any time otherwise have as a result of this Canadian
Guaranty (whether contractual, under Section 509 of the Bankruptcy Code or
otherwise) until the Termination Date; provided, that if any amount shall be
paid to such Guarantor on account of such subrogation rights at any time prior
to the Termination Date, such amount shall be held in trust for the benefit of
the Secured Creditors and shall promptly be paid to the Secured Creditors to be
credited and applied upon the Guaranteed Obligations, whether matured or
unmatured, in accordance with the terms of the Credit Documents or, if the
Credit Documents do not provide for the application of such amount, to be held
by the Secured Creditors as collateral security for any Guaranteed Obligations
thereafter existing.
8.    GUARANTY ENFORCEABLE BY ADMINISTRATIVE AGENT OR COLLATERAL AGENT.
Notwithstanding anything to the contrary contained elsewhere in this Canadian
Guaranty, the Secured Creditors agree (by their acceptance of the benefits of
this Canadian Guaranty) that this Canadian Guaranty may be enforced only by the
action of the Administrative Agent or the Collateral Agent, in each case acting
upon the instructions of the Required Lenders and that no other Secured Creditor
shall have any right individually to seek to enforce or to enforce this Canadian
Guaranty or to realize upon the security to be granted by the Security
Documents, it being understood and agreed that such rights and remedies may be
exercised by the Administrative Agent or the Collateral Agent, as the case may
be, for the benefit of the Secured Creditors upon the terms of this Canadian
Guaranty and the Security Documents. The Secured Creditors further agree that
this Canadian Guaranty may not be enforced against any director, officer,
employee, partner, member or stockholder of any Guarantor (except to the extent
such partner, member or stockholder is also a Guarantor hereunder). It is
understood and agreed that the agreement in this Section 8 is among and solely
for the benefit of the Secured Creditors and that, if the Required Lenders so
agree (without requiring the consent of any Guarantor), this Canadian Guaranty
may be directly enforced by any




--------------------------------------------------------------------------------

Page #PageNum#

Secured Creditor.
9.    REPRESENTATIONS, WARRANTIES AND COVENANTS OF GUARANTORS. In order to
induce the Lenders to make Loans to, and issue Letters of Credit for the account
of, the Borrowers pursuant to the Credit Agreement, and in order to induce the
Secured Hedging Creditors to execute, deliver and perform the Secured Hedging
Agreements to which they are a party and in order to induce the Treasury
Services Creditors to execute, deliver and perform the Treasury Services
Agreements to which they are a party, each Guarantor represents, warrants and
covenants that:
(a)    such Guarantor (i) is a duly organized and validly existing Business in
good standing under the laws of the jurisdiction of its organization, (ii) has
the Business power and authority to own its property and assets and to transact
the business in which it is engaged and presently proposes to engage and (iii)
is duly qualified and is authorized to do business and is in good standing in
each jurisdiction where the nature of its business requires such qualification,
except for failures to be so qualified which, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect;
(b)    such Guarantor has the Business power and authority to execute, deliver
and perform the terms and provisions of each of the Credit Documents to which it
is a party and has taken all necessary Business action to authorize the
execution, delivery and performance by it of each of the Credit Documents to
which it is a party;
(c)    such Guarantor has duly executed and delivered each of the Credit
Documents to which it is a party, and this Canadian Guaranty and each such
Credit Document to which it is a party constitutes the legal, valid and binding
obligation of such Guarantor enforceable in accordance with its terms, except to
the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law);
(d)    neither the execution, delivery or performance by such Guarantor of the
Credit Documents to which it is a party, nor compliance by it with the terms and
provisions thereof, will (i) contravene any provision of any applicable law,
statute, rule or regulation or any applicable order, writ, injunction or decree
of any court or Governmental Authority, (ii) conflict with or result in any
breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien (except pursuant to the Security
Documents) upon any of the property or assets of any Guarantor pursuant to the
terms of any material indenture, mortgage, deed of trust, credit agreement, or
loan agreement, or any other material agreement, contract or instrument, in each
case, to which any Guarantor or any of its Subsidiaries is a party or by which
it or any of its property or assets is bound or to which it may be subject or
(iii) violate any provision of the certificate or articles of incorporation,
by-laws, partnership agreement or limited liability company agreement (or
equivalent organizational documents), as applicable, of such Guarantor or any of
its respective Subsidiaries;
(e)    no order, consent, approval, license, authorization or validation of, or
filing,




--------------------------------------------------------------------------------

Page #PageNum#

recording or registration with (except for those that have otherwise been
obtained or made prior to the Effective Date and which remain in full force and
effect on the Effective Date), or exemption by, any Governmental Authority is
required to be obtained, or made by, or on behalf of the Guarantor to authorize,
or is required to be obtained, or made by, or on behalf of the Guarantor in
connection with, (i) the execution, delivery and performance of the Credit
Documents to which such Guarantor is a party or (ii) the legality, validity,
binding effect or enforceability of any Credit Document to which such Guarantor
is a party;
(f)     there are no actions, suits or proceedings pending or, to the knowledge
of any Responsible Officer of such Guarantor, threatened (i) that purports to
affect the legality, validity or enforceability of any Credit Document to which
such Guarantor is a party or (ii) with respect to such Guarantor or any of its
Subsidiaries that, either individually or in the aggregate, could reasonably be
expected to have, a Material Adverse Effect; and
(g)    until the Termination Date, such Guarantor will comply, and will cause
each of its Subsidiaries to comply, with all of the applicable provisions,
covenants and agreements contained in Sections 9 and 10 of the Credit Agreement
which are expressly applicable to such Guarantor and/or such Guarantor’s
Subsidiaries, and will take, or will refrain from taking, as the case may be,
all actions that are necessary to be taken or not taken so that no violation of
any provision, covenant or agreement contained in Sections 9 and 10 of the
Credit Agreement which are expressly applicable to such Guarantor and/or such
Guarantor’s Subsidiaries, and so that no Default or Event of Default, is caused
by the actions of such Guarantor or any of its Subsidiaries.
10.    EXPENSES. The Guarantors hereby jointly and severally agree to pay all
reasonable and documented out-of-pocket costs and expenses of the Collateral
Agent, the Administrative Agent and each other Lender Creditor following the
occurrence and during the continuance of an Event of Default in connection with
the enforcement of this Canadian Guaranty and the protection of the Secured
Creditors’ rights hereunder and any amendment, waiver or consent relating hereto
(including, in each case, without limitation, the reasonable fees and
disbursements of consultants and counsel employed by the Collateral Agent, the
Administrative Agent and each other Lender Creditor (but limited, in the case of
attorneys’ fees and disbursements, to one counsel to the Collateral Agent and
Administrative Agent, one additional counsel for all Lender Creditors, taken as
a whole, one local counsel for the Collateral Agent and Administrative Agent and
the Lender Creditors, taken as a whole, in each relevant jurisdiction, and,
solely in the case of an actual or perceived conflict of interests, one
additional counsel in each relevant jurisdiction to each group of affected
Lender Creditors similarly situated, taken as a whole)).
11.    BENEFIT AND BINDING EFFECT. This Canadian Guaranty shall be binding upon
each Guarantor and its successors and assigns and shall inure to the benefit of
the Secured Creditors and their successors and assigns.
12.    AMENDMENTS; WAIVERS. Neither this Canadian Guaranty nor any provision
hereof may be changed, waived, discharged or terminated except with the written
consent of each Guarantor directly affected thereby (it being understood that
the addition or release of any Guarantor hereunder shall not constitute a
change, waiver, discharge or termination affecting any Guarantor other than the
Guarantor




--------------------------------------------------------------------------------

Page #PageNum#

so added or released) and with the written consent of the Required Lenders (or,
to the extent required by Section 13.12 of the Credit Agreement, with the
written consent of each Lender) at all times prior to the Termination Date.
13.    SET OFF. In addition to any rights now or hereafter granted under
applicable law (including, without limitation, Section 151 of the New York
Debtor and Creditor Law) and not by way of limitation of any such rights, upon
the occurrence and during the continuance of an Event of Default, each Secured
Creditor, with the consent of the Administrative Agent is hereby authorized, at
any time or from time to time, without notice to any Guarantor or to any other
Person, any such notice being expressly waived, to set off and to appropriate
and apply any and all deposits (general or special) and any other indebtedness
at any time held or owing by such Secured Creditor to or for the credit or the
account of such Guarantor, against and on account of the obligations and
liabilities of such Guarantor to such Secured Creditor under this Canadian
Guaranty, irrespective of whether or not such Secured Creditor shall have made
any demand hereunder and although said obligations, liabilities, deposits or
claims, or any of them, shall be contingent or unmatured. Each Secured Creditor
(by its acceptance of the benefits hereof) acknowledges and agrees that the
provisions of this Section 13 are subject to the sharing provisions set forth in
Section 13.06 of the Credit Agreement.
14.    NOTICE. Except as otherwise specified herein, all notices, requests,
demands or other communications to or upon the respective parties hereto shall
be sent or delivered by mail, telecopy or courier service and all such notices
and communications shall, when mailed, telecopied or sent by courier, be
effective when deposited in the mail, delivered to the overnight courier or sent
by telecopier, except that notices and communications to the Administrative
Agent or any Guarantor shall not be effective until received by the
Administrative Agent or such Guarantor, as the case may be. All notices and
other communications shall be in writing and addressed to such party at (i) in
the case of any Lender Creditor, as provided in the Credit Agreement, (ii) in
the case of any Guarantor, at its address set forth opposite its signature page
below, and (iii) in the case of any Secured Hedging Creditor or any Treasury
Services Creditor, at such address as such Secured Hedging Creditor or such
Treasury Services Creditor shall have specified in writing to the Company; or in
any case at such other address as any of the Persons listed above may hereafter
notify the others in writing.
15.    REINSTATEMENT. Notwithstanding anything to the contrary contained herein,
if any claim is ever made upon any Secured Creditor for repayment or recovery of
any amount or amounts received in payment or on account of any of the Guaranteed
Obligations and any of the aforesaid payees repays all or part of said amount by
reason of (i) any judgment, decree or order of any court or administrative body
having jurisdiction over such payee or any of its property or (ii) any
settlement or compromise of any such claim effected by such payee with any such
claimant (including, without limitation, any Canadian Borrower or any other
Guaranteed Party), then and in such event each Guarantor agrees that any such
judgment, decree, order, settlement or compromise shall be binding upon such
Guarantor, notwithstanding any revocation hereof or the cancellation of any
Note, any other Credit Document, any Secured Hedging Agreement, any Treasury
Services Agreement or any other instrument evidencing any liability of any
Canadian Borrower or any other Guaranteed Party, and such Guarantor shall be and
remain liable to the aforesaid payees hereunder for the amount so repaid or
recovered to the same extent as if such amount had




--------------------------------------------------------------------------------

Page #PageNum#

never originally been received by any such payee.
16.    CONSENT TO JURISDICTION; SERVICE OF PROCESS; AND WAIVER OF TRIAL BY JURY.
(a)    THIS CANADIAN GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE SECURED
CREDITORS AND OF THE UNDERSIGNED HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE PROVINCE OF ONTARIO (WITHOUT REGARD TO CONFLICTS
OF LAW PRINCIPLES). ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS CANADIAN
GUARANTY OR ANY OTHER CREDIT DOCUMENT TO WHICH ANY GUARANTOR IS A PARTY SHALL BE
BROUGHT IN THE COURTS OF THE PROVINCE OF ONTARIO AND, BY EXECUTION AND DELIVERY
OF THIS CANADIAN GUARANTY, EACH GUARANTOR HEREBY IRREVOCABLY ACCEPTS FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS. EACH GUARANTOR HEREBY FURTHER IRREVOCABLY
WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH
GUARANTOR, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION OR PROCEEDING
WITH RESPECT TO THIS CANADIAN GUARANTY OR ANY OTHER CREDIT DOCUMENT TO WHICH
SUCH GUARANTOR IS A PARTY BROUGHT IN ANY OF THE AFORESAID COURTS, THAT ANY SUCH
COURT LACKS PERSONAL JURISDICTION OVER SUCH GUARANTOR. EACH GUARANTOR FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO EACH GUARANTOR AT ITS ADDRESS
SET FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS
AFTER SUCH MAILING. EACH GUARANTOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO
SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER
CREDIT DOCUMENT TO WHICH SUCH GUARANTOR IS A PARTY THAT SUCH SERVICE OF PROCESS
WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN, HOWEVER, SHALL AFFECT THE
RIGHT OF ANY OF THE SECURED CREDITORS TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
EACH GUARANTOR IN ANY OTHER JURISDICTION.
(b)    EACH GUARANTOR HEREBY IRREVOCABLY WAIVES (TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW) ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR
IN CONNECTION WITH THIS CANADIAN GUARANTY OR ANY OTHER CREDIT DOCUMENT TO WHICH
SUCH GUARANTOR IS A PARTY BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (A) ABOVE
THAT ARE LOCATED IN TORONTO, ONTARIO, AND HEREBY FURTHER IRREVOCABLY WAIVES AND
AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT SUCH ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.




--------------------------------------------------------------------------------

Page #PageNum#

(c)    EACH GUARANTOR AND EACH SECURED CREDITOR (BY ITS ACCEPTANCE OF THE
BENEFITS OF THIS CANADIAN GUARANTY) HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS CANADIAN GUARANTY, THE OTHER CREDIT DOCUMENTS TO WHICH SUCH
GUARANTOR IS A PARTY OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
17.    RELEASE OF LIABILITY OF GUARANTOR . In the event that a Guarantor becomes
an Immaterial Subsidiary or all of the Equity Interests of one or more
Guarantors (other than a Canadian Borrower) is sold or otherwise disposed of or
liquidated in compliance with the requirements of Section 10.02 of the Credit
Agreement (or such sale, other disposition or liquidation has been approved in
writing by the Required Lenders (or all the Lenders if required by Section 13.12
of the Credit Agreement)) and the proceeds of such sale, disposition or
liquidation will be applied in accordance with the provisions of the Credit
Agreement, to the extent applicable, such Immaterial Subsidiary, at the election
of the Company in accordance with Section 9.12(e) of the Credit Agreement, or
such Guarantor, as applicable, shall, or upon consummation of such sale or other
disposition (except to the extent that such sale or disposition is to the
Company or another Subsidiary thereof), as applicable, shall be released from
this Canadian Guaranty automatically and without further action and this
Canadian Guaranty shall, as to each such Guarantor or Guarantors, terminate, and
have no further force or effect (it being understood and agreed that the sale of
one or more Persons that own, directly or indirectly, all of the Equity
Interests of any Guarantor shall be deemed to be a sale of such Guarantor for
the purposes of this Section 17). Subject to Section 15, on the Termination Date
this Guaranty shall terminate (provided that all indemnities set forth herein
shall survive such termination) and each Guarantor shall be released from its
obligations under this Guaranty.
18.    CONTRIBUTION
At any time a payment in respect of the Guaranteed Obligations is made under
this Canadian Guaranty, the right of contribution of each Guarantor against each
other Guarantor shall be determined as provided in the immediately following
sentence, with the right of contribution of each Guarantor to be revised and
restated as of each date on which a payment (a “Relevant Payment”) is made on
the Guaranteed Obligations under this Canadian Guaranty. At any time that a
Relevant Payment is made by a Guarantor that results in the aggregate payments
made by such Guarantor in respect of the Guaranteed Obligations to and including
the date of the Relevant Payment exceeding such Guarantor’s Contribution
Percentage (as defined below) of the aggregate payments made by all Guarantors
in respect of the Guaranteed Obligations to and including the date of the
Relevant Payment (such excess, the “Aggregate Excess Amount”), each such
Guarantor shall have a right of contribution against each other Guarantor who
has made payments in respect of the Guaranteed Obligations to and including the
date of the Relevant Payment in an aggregate amount less than such other
Guarantor’s Contribution Percentage of the aggregate payments made to and
including the date of the Relevant Payment by all Guarantors in respect of the
Guaranteed Obligations (the aggregate amount of such deficit, the “Aggregate
Deficit Amount”) in an amount equal to (x) a fraction the numerator of which is
the Aggregate Excess Amount of such Guarantor and the denominator of which is
the Aggregate Excess Amount of all Guarantors multiplied by (y) the Aggregate
Deficit Amount of such other Guarantor. A Guarantor’s right of contribution
pursuant to the preceding sentences shall arise at the time of each computation,
subject to adjustment to the time of each computation; provided that no
Guarantor may take any action to enforce such right until the Termination Date,
it being expressly recognized and agreed by all parties hereto that any
Guarantor’s right of contribution arising pursuant to this Section 18 against
any other




--------------------------------------------------------------------------------

Page #PageNum#

Guarantor shall be expressly junior and subordinate to such other Guarantor’s
obligations and liabilities in respect of the Guaranteed Obligations and any
other obligations owing under this Canadian Guaranty. As used in this Section
18: (i) each Guarantor’s “Contribution Percentage” shall mean the percentage
obtained by dividing (x) the Adjusted Net Worth (as defined below) of such
Guarantor by (y) the aggregate Adjusted Net Worth of all Guarantors; (ii) the
“Adjusted Net Worth” of each Guarantor shall mean the greater of (x) the Net
Worth (as defined below) of such Guarantor and (y) zero; and (iii) the “Net
Worth” of each Guarantor shall mean the amount by which the fair saleable value
of such Guarantor’s assets on the date of any Relevant Payment exceeds its
existing debts and other liabilities (including contingent liabilities, but
without giving effect to any Guaranteed Obligations arising under this Canadian
Guaranty or any guaranteed obligations arising under any guaranty of any
Permitted Additional Indebtedness) on such date. Notwithstanding anything to the
contrary contained above, any Guarantor that is released from this Canadian
Guaranty pursuant to Section 17 hereof shall thereafter have no contribution
obligations, or rights, pursuant to this Section 18, and at the time of any such
release, if the released Guarantor had an Aggregate Excess Amount or an
Aggregate Deficit Amount, same shall be deemed reduced to $0, and the
contribution rights and obligations of the remaining Guarantors shall be
recalculated on the respective date of release (as otherwise provided above)
based on the payments made hereunder by the remaining Guarantors. All parties
hereto recognize and agree that, except for any right of contribution arising
pursuant to this Section 18, each Guarantor who makes any payment in respect of
the Guaranteed Obligations shall have no right of contribution or subrogation
against any other Guarantor in respect of such payment until the Termination
Date. Each of the Guarantors recognizes and acknowledges that the rights to
contribution arising hereunder shall constitute an asset in favor of the party
entitled to such contribution. In this connection, each Guarantor has the right
to waive its contribution right against any Guarantor to the extent that after
giving effect to such waiver such Guarantor would remain solvent, in the
determination of the Required Lenders.


19.    COUNTERPARTS. This Canadian Guaranty may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Company and the
Administrative Agent.
20.    PAYMENTS. All payments made by any Guarantor hereunder will be made
without setoff, counterclaim or other defense and on the same basis as payments
are made by the applicable Borrowers under Sections 5.03 and 5.04 of the Credit
Agreement.
21.    JOINT AND SEVERAL OBLIGATIONS. Notwithstanding any other provision
contained in this Agreement or any other Credit Document, with respect to any
Guarantor, if a “secured creditor” (as that term is defined under the Bankruptcy
and Insolvency Act (Canada)) is determined by a court of competent jurisdiction
not to include a Person to whom obligations are owed on a joint or joint and
several basis, then the obligations of each Guarantor under this Agreement or
any other Credit Document, to the extent such obligations are secured, only
shall be several obligations and not joint or joint and several obligations.
22.    JUDGMENT CURRENCY. (a)    The Guarantors’ obligations hereunder to make
payments in the Obligation Currency shall not be discharged or satisfied by any
tender or recovery pursuant to any judgment expressed in or converted into any
currency other than the Obligation Currency, except to the extent that such
tender or recovery results in the effective receipt by the Administrative Agent
or the




--------------------------------------------------------------------------------

Page #PageNum#

other Secured Creditors of the full amount of the Obligation Currency expressed
to be payable to the Administrative Agent or the other Secured Creditors under
this Canadian Guaranty. If for the purpose of obtaining or enforcing judgment
against any Guarantor in any court or in any jurisdiction, it becomes necessary
to convert into or from the Judgment Currency an amount due in the Obligation
Currency, the conversion shall be made, at the rate of exchange (as quoted by
the Administrative Agent or if the Administrative Agent does not quote a rate of
exchange on such currency, by a known dealer in such currency designated by the
Administrative Agent) determined, in each case, as of the Judgment Currency
Conversion Date.
(b)    If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, each Guarantor covenants and agrees to pay, or cause to be paid, such
additional amounts, if any (but in any event not a lesser amount), as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate or exchange prevailing on the Judgment Currency Conversion
Date.
(c)    For purposes of determining any rate of exchange for this Section 22,
such amounts shall include any premium and costs payable in connection with the
purchase of the Obligation Currency.
23.    INTEREST ACT (CANADA). For the purposes of the Interest Act (Canada):
(a)    whenever any interest or fee payable by a Guarantor under this Canadian
Guaranty is calculated using a rate based on a year of 360 days or 365 days, as
the case may be, the rate determined pursuant to such calculation, when
expressed as an annual rate, is equivalent to (x) the applicable rate based on a
year of 360 days or 365 days, as the case may be, (y) multiplied by the actual
number of days in the calendar year in which such rate is to be ascertained and
(z) divided by 360 or 365, as the case may be; and
(b)    all calculations of interest payable by a Guarantors under this Canadian
Guaranty or any other Credit Document are to be made on the basis of the nominal
interest rate described herein and therein and not on the basis of effective
yearly rates or on any other basis which gives effect to the principle of deemed
reinvestment of interest. The parties hereto acknowledge that there is a
material difference between the stated nominal interest rates and the effective
yearly rates of interest and that they are capable of making the calculations
required to determine such effective yearly rates of interest
24.    ADDITIONAL GUARANTORS. It is understood and agreed that any Wholly-Owned
Canadian Subsidiary of the Company that is required to execute a counterpart of
this Canadian Guaranty after the date hereof pursuant to the Credit Agreement
shall become a Guarantor hereunder by (x) executing and delivering a counterpart
hereof, or a Joinder Agreement and delivering same to the Administrative Agent
and (y) taking all actions as specified in this Canadian Guaranty as would have
been taken by such Guarantor had it been an original party to this Canadian
Guaranty, in each case with all documents required above to be delivered to the
Administrative Agent and actions required to be taken above to be taken to the
reasonable satisfaction of the Administrative Agent.




--------------------------------------------------------------------------------

Page #PageNum#

25.    HEADINGS DESCRIPTIVE. The headings of the several Sections of this
Canadian Guaranty are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Canadian Guaranty.
* * *




--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Guarantor has caused this Canadian Guaranty to be
executed and delivered as of the date first above written.
 
GUARANTORS:
 
 
c/o Ciena Corporation
7035 Ridge Road
Hanover, Maryland 21076
Attention: General Counsel’s Office
Facsimile: (410) 865-8001


CIENA CANADA, INC.




By: /s/ Elizabeth Dolce
Name: Elizabeth Dolce
Title: Vice President and Treasurer
with a copy to:
 


7035 Ridge Road
Hanover, Maryland 21076
Attention: General Counsel’s Office
Facsimile: (410) 865-8001
 
 
 





--------------------------------------------------------------------------------


Accepted and Agreed to:

DEUSTCHE BANK AG NEW YORK BRANCH,
as Administrative Agent


By: /s/ Courtney E. Meehan
Name: Courtney E. Meehan
Title: Vice President


By: /s/ Evelyn Thierry
Name: Evelyn Thierry
Title: Director
